MEMC


Supplemental Executive Pension Plan
2002 Restatement



ARTICLE I - HISTORY AND PURPOSE



1.1 History. Effective as of January 1, 1990, MEMC Electronic Materials, Inc.
("MEMC") adopted the MEMC Electronic Materials, Inc. Supplemental Executive
Pension Plan (the "Executive Pension Plan"). The Executive Pension Plan was
amended effective June 14, 1991 to provide for lump sum distributions of amounts
less than $25,000 at the discretion of the Administrator, and was further
amended effective January 1, 1994 to provide that benefit accruals occur as of
the end of each Plan Year, or on the date of the Participant's retirement or
termination of employment if earlier. A Third Amendment, effective December 17,
1993, provided for establishment of a Rabbi Trust for the Executive Pension Plan
to fund distributions under certain conditions. The Executive Pension Plan was
amended and completely restated in 1994 and 1997. The 1997 Restatement changed
the name of the Plan to the MEMC Supplemental Executive Pension Plan. The Plan
was further modified by a Special Early Retirement Supplement effective June 1,
1998 for Covered Employees. MEMC now wishes to further amend and restate the
Executive Pension Plan to amend, among other things, the provisions governing
forms of payment, and to provide for the cessation of benefit accruals under the
Plan.

 

1.2 Purpose. The Executive Pension Plan is intended to provide certain benefits
to participants who are entitled to benefits under the MEMC Pension Plan (the
"Pension Plan"). The benefits provided by the Executive Pension Plan to Pension
Participants and their Beneficiaries shall be limited to that portion of the
benefit under the Pension Plan which would have been payable but for certain
limitations placed on such benefit in accordance with the terms of the Pension
Plan.

 

The Executive Pension Plan is structured as two plans. The portion of the
Executive Pension Plan that provides benefits based on limitations imposed by
Section 415 of the Internal Revenue Code of 1986 (the "Code") is intended to be
an "excess benefit plan" as defined by Sections 3(36) and 4(b)(5) of the
Employee Retirement Income Security Act of 1974 ("ERISA"). The portion of the
Executive Pension Plan that provides benefits based on limitations imposed by
Section 401(a)(17) of the Code is intended to be a plan as defined by Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA providing benefits to a select group of
management or highly compensated employees.

 

1.3 Eligible Participants. This Executive Pension Plan shall provide a benefit
only to an individual (i) who was an "Employee," as defined in the Pension Plan,
on December 31, 2001; (ii) who was a Participant in this Plan on December 31,
2001; and (iii) who did not waive all rights and entitlements to any and all
benefits and payments under the Plan in a written Employment Agreement between
MEMC Electronic Materials, Inc. and such individual.

 

1.4 Former Eligible Participants. An individual who was an Eligible Participant
under prior Executive Pension Plan provisions and who had an Executive Pension
Amount in payment status as of December 31, 2001 shall remain a Participant
until such individual's entire Executive Pension Amount has been distributed
pursuant to the terms of this Executive Pension Plan.

 

ARTICLE II - DEFINITIONS

 

2.1 (a) Unless otherwise expressly qualified by the context of this Executive
Pension Plan, the terms used in this Executive Pension Plan shall have the same
meaning as those terms in the Pension Plan.

 

(b) "Eligible Participant" shall mean a Pension Participant described in Section
1.3 for whom benefits under this Executive Pension Plan were accrued as of
December 31, 2001.

 

(c) "Pension Participant" shall mean a Participant in the Pension Plan.

 

(d) "Pension Plan" shall mean the MEMC Pension Plan.

 

(e) "Plan Formula" shall mean the formula for computing the monthly amount of
the benefit payable under the Pension Plan, as amended from time to time, that
is applicable to the Eligible Participant whose benefit under this Executive
Pension Plan is being computed.

 

(f) "Rabbi Trust" shall mean the trust established pursuant to the Trust
Agreement for MEMC Electronic Materials, Inc. Supplemental Executive Pension
Plan between MEMC Electronic Materials, Inc. and the trustee.

 

ARTICLE III- RETIREMENT BENEFITS

 

3.1 Limitations. The Executive Pension Plan provides benefits that would be
payable to a Pension Participant under the Pension Plan except for the
application of any one or more of the following two limitations:

 

(a) Benefits not payable under the Pension Plan because of the limitations
imposed on the maximum amount of compensation which may be considered in
determining the annual benefit of the Pension Participant under Section
401(a)(17) of the Code ("Compensation Limitation"); and

 

(b) Benefits not payable under the Pension Plan because of the limitations
imposed on the annual benefit of the Pension Participant by Section 415 of the
Code ("Section 415 Limitation").

 

3.2 Retirement Benefits. Each Eligible Participant shall be entitled to an
annual retirement benefit under this Executive Pension Plan, payable in the form
as provided for in Article IV, equal to the excess of:

 

(a) the annual retirement benefit which would have been payable to a Pension
Participant under the Pension Plan without regard to the Compensation Limitation
and the Section 415 Limitation, that is attributable to the Participant's
Benefit Service and Average Total Earnings as of December 31, 2001; over

 

(b) the amount of the annual retirement benefit that is in fact payable to such
Pension Participant under the Pension Plan, that is attributable to the
Participant's Benefit Service as of December 31, 2001.

 

To the extent they are not inconsistent with this Executive Pension Plan, the
provisions of the Pension Plan are incorporated by this reference and made a
part hereof.

 

Notwithstanding the above, in the event any portion of the accrued benefit under
the Pension Plan of an Eligible Participant is awarded to an Alternate Payee
pursuant to a Qualified Domestic Relations Order, the participant's annual
retirement benefit shall be adjusted, as the Plan Administrator shall determine,
so that the combined benefit payable to the Eligible Participant and the
Alternate Payee from this Plan and the Pension Plan is the amount determined
pursuant to subsection 3.2(a) above.

 

3.3 Offset. Notwithstanding anything to the contrary, the benefit determined in
accordance with Section 3.2 of this Executive Pension Plan shall be reduced by
that portion of the benefit payable from any nonqualified retirement plan
maintained by Monsanto Company or International Business Machines, Inc. computed
as if the Eligible Participant had received his retirement benefit under such
plan or plans in the form of a Single Life Annuity commencing at his Annuity
Starting Date, to the extent that such benefits duplicate the benefit determined
in accordance with Section 3.2 of this Executive Pension Plan.

 

3.4 Executive Pension Amount. The total amount of the benefit determined to be
payable to any Eligible Participant in accordance with the terms of this Article
III of the Executive Pension Plan shall be known as the "Executive Pension
Amount."

 

ARTICLE IV - PAYMENT OF EXECUTIVE PENSION AMOUNTS

 

4.1 Form of Payment. Effective January 1, 1998, the normal form of the Executive
Pension Amount payable to an Eligible Participant under this Executive Pension
Plan shall be a lump sum.

 

Notwithstanding anything to the contrary in this Section, an Eligible
Participant whose lump sum Executive Pension Amount exceeds $25,000 may elect to
receive the actuarial equivalent of the Executive Pension Amount that he or his
Beneficiary is entitled to receive under this Executive Pension Plan:

 

(a) In the same annuity form and adjusted by the same factors used to compute
the form of benefit in which he elects to receive his retirement income payable
under the Pension Plan; or

 

(b) Effective January 1, 2002, in annual installments over a period not in
excess of 3 years.

 

Such an election shall be made in writing in a form prescribed by the Plan
Administrator no later than six (6) months before the payment is to commence in
accordance with Section 4.3 of this Executive Pension Plan. A new distribution
election shall revoke all prior elections; provided, however, no distribution
election shall be valid if such election is filed within six months of the date
any amount shall become payable under this Executive Pension Plan. A
distribution election shall be void automatically if the Participant does not
retire by the end of the eighth month following the month in which the election
is made.

 

The amount of a lump sum payment shall be the actuarial equivalent value of the
benefit payable to the Participant determined in accordance with Article III,
using the actuarial assumptions described in the definitions of Actuarial
Equivalent in the Pension Plan as of the month in which the election to retire
is made, or, if a greater lump sum results, the rate in effect on the Eligible
Participant's retirement date. Payment of a lump sum hereunder shall be in full
and complete satisfaction of all benefits due an Eligible Participant in
accordance with the terms of this Executive Pension Plan. Notwithstanding the
preceding, the actuarial assumptions as of the month in which the election to
retire is made shall be applicable only if such election is made no less than
six (6) months and no more than nine (9) months before the Eligible
Participant's retirement date.

 

In the event the Eligible Participant elects an installment or an annuity form
of distribution, the Employer shall pay the lump sum present value, calculated
as described above, of the Executive Pension Amount into the Rabbi Trust as soon
as administratively feasible after the Eligible Participant's retirement date.

 

4.2 Death Benefits. Each Eligible Participant entitled to an Executive Pension
Amount under this Executive Pension Plan who dies before his Annuity Starting
Date shall be entitled to a death benefit equal in amount to the additional
death benefit to which the Eligible Participant would have been entitled under
the Pension Plan if the Executive Pension Amount as determined under Article III
was payable under the Pension Plan instead of this Executive Pension Plan.

 

Payment of any death benefit of an Eligible Participant who dies before his
Annuity Starting Date under the Executive Pension Plan shall be made to the
persons and in the proportions to which any death benefit under the Pension Plan
is or would be payable (disregarding any Qualified Domestic Relations Order).
Payment of any death benefit shall be a single payment of the lump sum present
value of the death benefit. If an Eligible Participant elects to receive
installment payments, as provided in Section 4.1, and dies after his Annuity
Starting Date but before all installment payments have been made, or is entitled
to a lump sum benefit and dies after his Annuity Starting Date but before
payment has been made, the remaining payment(s) shall be made in a lump sum to
the Beneficiary or Beneficiaries designated by the Eligible Participant on a
form provided by the Administrator and filed with the Administrator prior to the
Eligible Participant's death. In the event no designation is made or if no
Beneficiary survived the Eligible Participant, payment shall be made to the
Eligible Participant's surviving spouse, and if the Eligible Participant leaves
no spouse surviving, to the estate of the Participant. If an Eligible
Participant elects to receive annuity benefits, as provided in Section 4.1, and
dies after his Annuity Starting Date, any further payments shall be determined
by the form of benefits elected by the Eligible Participant.

 

4.3 Time of Payment. Payment of the Executive Pension Amount to an Eligible
Participant under this Executive Pension Plan who elects an annuity form of
payment shall commence and terminate on the same date or dates on which the
retirement income payable to such individual under the Pension Plan commences
and terminates. Lump sum payments shall be made as soon as administratively
feasible, but in no event later than thirty days, following the Eligible
Participant's retirement, or such later date as the Eligible Participant shall
specify pursuant to Section 4.4. Annual installment payments shall commence as
soon as administratively feasible following the Eligible Participant's
retirement, or such later date as the Eligible Participant shall specify on the
election form described in Section 4.1, and thereafter shall be made on the
anniversaries of such date until the number of installment payments elected have
been made.

 

Payment of any lump sum death benefit of an Eligible Participant shall be made
as soon as administratively feasible, but in no event later than six (6) months
after the date of the Eligible Participant's death.

 

Notwithstanding any other provision of this Plan to the contrary, no Executive
Pension Amount shall be paid to any Eligible Participant prior to the earliest
date on which MEMC's federal income tax deduction for such payment is not
precluded by Section 162(m) of the Internal Revenue Code. In the event any
payment is delayed solely as a result of the preceding restriction, such payment
shall be made as soon as administratively feasible following the first date as
of which Section 162(m) of the Internal Revenue Code no longer precludes the
deduction by MEMC of such payment. Amounts deferred because of the Section
162(m) deduction limitation shall be increased by simple interest for the period
of delay at the annual rate of six percent (6%).

 

4.4 Deferral of Lump Sum Payment. Notwithstanding anything in Section 4.3 to the
contrary, an Eligible Participant who will receive a lump sum payment in
accordance with Section 4.1 may elect to defer receipt to a designated future
year following retirement; provided that such deferral may not extend beyond the
second calendar year following the year of retirement. Such an election shall be
made in writing in a form prescribed by the Plan Administrator no later than six
(6) months before the Eligible Participant's retirement date. Such an election,
once made, shall be irrevocable. A lump sum payment deferred in accordance with
the provisions of this Section 4.4 shall be increased by simple interest for the
period of deferral at the annual rate of three percent (3%).

 

ARTICLE V - SOURCES OF PAYMENTS

 

Benefits payable under this Executive Pension Plan shall be paid by the Employer
of each Eligible Participant out of its general assets (except as provided below
with respect to a Rabbi Trust). Obligations to pay benefits due Eligible
Participants under the Executive Pension Plan shall primarily be the obligation
of the Employer. An Eligible Participant shall not have any rights with respect
to benefits from the Employer under the Executive Pension Plan other than the
unsecured right to receive payments from the Employer. Except for the obligation
to fund a Rabbi Trust as set forth in Section 4.1 or by the terms of the Rabbi
Trust, an Employer shall not be obligated to set aside, earmark or escrow any
funds or other assets to satisfy its obligation under this Executive Pension
Plan. Any benefit payable in accordance with the terms of this Executive Pension
Plan shall not be represented by a note or any evidence of indebtedness other
than the promises contained in this Executive Pension Plan.

 

If any Eligible Participant is entitled to receive a benefit from this Executive
Pension Plan, based on his employment with more than one of the Employers (that
is, more than one of the business entities that adopt the Pension Plan) then
each such Employer shall pay that portion of the Executive Pension Amount that
bears the same ratio to the total Executive Pension Amount, as the benefits
accrued by such Eligible Participant under the Pension Plan while in the
employment of each such Employer bears to the total benefits accrued under the
Pension Plan; provided, however, that the portion of an Eligible Participant's
benefit payable under this Executive Pension Plan attributable to service with
an Employer (or Employers) that is no longer a member of the Controlled Group
which includes MEMC Electronic Materials, Inc., as defined in Sections 414(b),
(c) and (m) of the Code, at the time such individual terminates employment with
all members of such group shall be paid by MEMC Electronic Materials, Inc. The
Sponsor may make a single payment to the Eligible Participant and receive
reimbursement from the Employers.

 

MEMC Electronic Materials, Inc. and any other Employer may establish a Rabbi
Trust to accumulate assets to fund the obligations of the Employer pursuant to
this Executive Pension Plan. Payment from the Rabbi Trust of amounts due under
the terms of this Executive Pension Plan shall satisfy the obligation of the
respective Employer(s) to make such payment out of its general assets. In no
event shall any Eligible Participant be entitled to receive payment of an amount
from the general assets of an Employer that the Eligible Participant received
from the Rabbi Trust. No Employer shall be obligated to contribute to the Rabbi
Trust except as specifically provided in Section 4.1.

 

ARTICLE VI - PLAN ADMINISTRATOR

 

6.1 Plan Administrator. The Executive Pension Plan shall be administered by the
same Committee appointed by MEMC Electronic Materials, Inc. to be Plan
Administrator of the MEMC Pension Plan. The Plan Administrator so appointed
shall have all of the authority, rights and duties to administer the Executive
Pension Plan as is assigned to the Committee to administer the Pension Plan;
provided, however, that such Committee may adopt such rules as it may deem
necessary, desirable and appropriate to administer the Executive Pension Plan.
Except as provided in the Rabbi Trust, the decisions of the Committee, including
but not limited to interpretations and determinations of amounts due under this
Executive Pension Plan, shall be final and binding on all parties.

 

6.2 Standard of Conduct. The Committee shall perform its duties as the Committee
in its sole discretion shall determine is appropriate in light of the reason and
purpose for which the Executive Pension Plan is established and maintained.
Except as provided in the Rabbi Trust, the interpretation of all plan provisions
and the determination of whether a Participant or Beneficiary is entitled to any
benefit pursuant to the terms of the Executive Pension Plan, shall be exercised
by the Committee in its sole discretion.

 

Any Employer that adopts and maintains this Executive Pension Plan hereby
consents to actions of the Committee made in its sole discretion.

 

ARTICLE VII - NONALIENATION OF BENEFITS

 

Except as may be required by the federal income tax withholding provisions of
the Code or by the tax laws of any State, the interests of Eligible Participants
and their beneficiaries under this Executive Pension Plan are not subject to the
claims of their creditors and may not be voluntarily or involuntarily sold,
transferred, alienated, assigned, pledged, anticipated, or encumbered. Any
attempt by an Eligible Participant, his Beneficiary, or any other person to
sell, transfer, alienate, assign, pledge, anticipate, encumber, charge or
otherwise dispose of any right to benefits payable hereunder shall be void. An
Employer may cancel and refuse to pay any portion of a benefit which is sold,
transferred, alienated, assigned, pledged, anticipated or encumbered.

 

ARTICLE VIII - AMENDMENT AND TERMINATION

 

MEMC Electronic Materials, Inc. reserves the right to amend, alter or
discontinue this Executive Pension Plan at any time; provided, however, that no
such amendment, alteration of discontinuance shall decrease the Accrued Benefit
of any Eligible Participant accrued to the date of such amendment, alteration or
discontinuance or the right of an Eligible Participant to payment of such amount
and that assets of any Rabbi Trust established pursuant to Article V shall not
revert to MEMC Electronic Materials, Inc. until all benefit obligations funded
by such assets determined separately with respect to each Eligible Participant
and his Beneficiary, shall have been fulfilled. Such action to amend, alter or
discontinue this Executive Pension Plan may be taken by the MEMC Electronic
Materials, Inc. Employee Benefit Committee or such other entity as may be duly
authorized by the Board of Directors of the Sponsor.

 

ARTICLE IX - GENERAL PROVISIONS

 

9.1 Plan Not a Contract of Employment. This Executive Pension Plan does not
constitute a contract of employment, and participation in the Executive Pension
Plan will not give any Eligible Participant the right to be retained in the
employment of any of the Employers.

 

9.2 Construction of Terms. Words of gender shall include persons and entities of
any gender, the plural shall include the singular, and the singular shall
include the plural. Section headings exist for reference purposes only, and
shall not be construed as part of the Executive Pension Plan.

 

9.3 Successors. The provisions of this Executive Pension Plan shall be binding
upon the Employers and their successors and assigns and upon every Eligible
Participant and his heirs, beneficiaries, estates and legal representatives.

 

9.4 Official Actions. Any action required to be taken by the Board of Directors
of MEMC Electronic Materials, Inc. pursuant to the Executive Pension Plan may be
performed by any person or persons, including a committee, to which the Board of
Directors of the MEMC Electronic Materials, Inc. delegates the authority to take
actions of that kind. Whenever under the terms of this Executive Pension Plan an
entity corporation is permitted or required to take some action such action may
be taken by an officer of the corporation who has been duly authorized by the
Board of Directors of such corporation to take actions of that kind.

 

9.5 Controlling State Law. To the extent not superseded by the laws of the
United States, the laws of the State of Missouri shall be controlling in all
matters relating to this Executive Pension Plan.

 

9.6 Severability. In case any provision of this Executive Pension Plan shall be
held illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Executive Pension Plan, and the Executive
Pension Plan shall be construed and enforced as if such illegal and invalid
provisions had never been set forth.

 

9.7 Withholding. The Employer shall withhold from amounts due under this
Executive Pension Plan the amount necessary to enable the Employer to remit to
the appropriate government entity or entities on behalf of the Eligible
Participant as may be required by the federal income tax withholding provisions
of the Code, by an applicable state's income tax, or by an applicable city,
county or municipality's earnings or income tax act. The Employer may withhold
from the compensation of, or collect from, the Eligible Participant any amounts
due from an Eligible Participant, the amount necessary to remit on behalf of the
Eligible Participant any FICA taxes which may be required with respect to
amounts accrued by an Eligible Participant hereunder as determined by the
Employer.

 

The undersigned hereby certifies that the foregoing Plan restatement was duly
adopted by MEMC Electronic Materials, Inc. by its Employee Benefit Committee in
accordance with the authority delegated to such Committee by the Board of
Directors.

 



 

MEMC ELECTRONIC MATERIALS, INC.

 



By: /s/ Margaret B. Stonum









Name: Margaret B. Stonum
Title: Director, Employee Relations

